Citation Nr: 1226862	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids, status post hemorrhoidectomy.

2.  Entitlement to an effective date prior to November 17, 2009, for the grant of service connection for decreased rectal sphincter tone. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his ex-wife



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to August 1985, and from December 1990 to May 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  These issues were perfected to the Board at different times, but they have been merged for the purposes of this appeal.

The Veteran has been in receipt of service-connected compensation for hemorrhoids effective since November 2004.  In February 2008, the RO denied the Veteran's claim for a compensable rating for hemorrhoids.  The Veteran disputed that determination, and the appeal was perfected to the Board through a March 2010 substantive appeal (VA Form 9).  He requested a videoconference Board hearing at that time.  Accordingly, the Veteran (and his ex-wife) testified at a hearing before the undersigned Veterans Law Judge at a hearing via videoconference from the RO in September 2011.  A transcript of that hearing is associated with the claims file.

In November 2010, the RO granted service connected for decreased sphincter tone with a 10 percent initial rating effective as of November 17, 2009.  The Veteran initially appealed from both the rating and the effective date that were assigned.  A statement of the case was provided as to both issues in July 2011.  However, in his August 2011 substantive appeal (VA Form 9), the Veteran expressly limited his appeal to the Board to the issue of an earlier effective date.  No other communication has been received that constitutes a timely substantive appeal as to this issue.  See 38 C.F.R. §§ 20.202, 20.300-20.302 (2011).  As such, the issue of a higher rating for reduced sphincter tone is no longer on appeal.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his August 2011 substantive appeal, the Veteran requested a videoconference Board hearing as to the issue of an earlier effective date for reduced sphincter tone.  This document was not associated with the claims file at the time of the September 2011 Board hearing, and such issue was not addressed at that time.  Rather, only the issue of an increased rating for hemorrhoids was addressed.  Accordingly, this issue must be remanded to afford the Veteran his requested hearing to comply with due process requirements.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

With respect to the increased rating claim, there appear to be pertinent, outstanding treatment records.  Specifically, the Veteran reported current treatment at the Tuscaloosa and Birmingham VA facilities during the September 2011 hearing, including two months prior to the hearing.  The most recent VA treatment records in the claims file are dated in September 2010.  Furthermore, the Veteran was last afforded a VA examination concerning his hemorrhoids in November 2009, and there is an indication that the disability may have increased in severity since then.  

As such, the case must be remanded to obtain any outstanding treatment records and afford the Veteran a new VA examination as to his hemorrhoids.   See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA inpatient or outpatient treatment records, specifically to include from Tuscaloosa and Birmingham from September 2010 forward.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his hemorrhoids.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's hemorrhoids, to include any functional impairment.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for a compensable rating for hemorrhoids with consideration of all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

4.  Schedule the Veteran for a videoconference hearing with a Board member as to the issue of an earlier effective date for decreased sphincter tone. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

